Citation Nr: 1041948	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and 
from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for COPD, to include emphysema.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a lung disability 
was apparent during active service or developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

COPD, to include emphysema, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in December 2006.  The letter informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service treatment records and VA 
treatment records have been obtained and associated with the 
claims file.  

The Board notes that the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and etiology 
of his claimed lung disability.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

Simply stated, the standards of McLendon are not met in this case 
because the Veteran indicated his belief that his smoking led to 
his present lung disability.  Claims for service connection for a 
disability on the basis that it resulted from injury or disease 
attributable to tobacco use in service and received by the VA 
after June 9, 1998, as here, will not be considered.  See 38 
C.F.R. § 3.300.  Therefore, a VA examination to evaluate these 
claimed disabilities is not warranted because the Veteran does 
not have a valid claim for service connection.

Accordingly, the Board finds the available medical evidence is 
sufficient for an adequate determination, and duty to assist and 
notification provisions of the VCAA have been fulfilled.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in 
December 2006.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009). 

Factual Background

The Veteran's DD-214 reflects that he served as an Army engine 
and power train repairman and motor transport operator. 

Available service treatment records are silent for any complaints 
or findings relating to a lung disability or respiratory 
complaints.  A November 1979 enlistment examination noted a 
normal lungs and chest examination.  In a March 1981 disposition 
report from the Veteran's medical detachment commander, it was 
stated that there was no evidence regarding the Veteran of the 
existence of current or past addiction to habit-forming drugs.  A 
September 1982 separation examination noted normal clinical 
evaluation for the lungs and chest.  An associated chest X-ray 
film was described as being within normal limits.  The separation 
report of medical history listed no pulmonary/respiratory 
problems.  

In a July 2000 VA treatment note for unrelated therapy, the 
Veteran reported employment as a coal miner until 1978, after his 
first period of service.  

In a February 2001 VA treatment note, the examining physician 
referenced a pulmonary function test performed in January 2001 
which showed mild airway obstruction which improved after 
bronchodilators.  The pulmonary function test interpreter stated 
that there was no significant change from a previous spirogram 
dated June 1997.  Upon examination in February 2001, the 
physician diagnosed mild COPD, advised the Veteran to completely 
quit smoking, and prescribed a metered-dose inhaler.

The Veteran reported that he continued to smoke one and one-half 
packages of cigarettes per day during a March 2003 VA follow-up 
examination.  

During a July 2004 VA tobacco screen and counseling and a 
subsequent VA treatment the same month, the Veteran indicated 
that he was not ready to quit smoking cigarettes and he was not 
interested in smoking cessation information.

During a September 2004 VA vascular surgery consultation, the 
Veteran reported a heavy history of smoking one to one and one-
half packs of cigarettes per day for 34 years.

During a November 2005 VA examination for an unrelated increased 
rating claim, the Veteran reported a history of emphysema.  
Likewise, in his September 2006 claim, the Veteran stated that he 
had been diagnosed with emphysema and COPD since 1997.

In a statement dated March 2008, the Veteran related that he did 
not smoke before entering the Army, but started smoking 
cigarettes while serving in Vietnam.  He reported cigarettes were 
packed in the troop rations that he was given while in the field 
and he began smoking then.  He indicated his belief that his 
smoking led to his present lung disability.  

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's lung disability is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  Service treatment records do not refer to findings, 
diagnosis, or treatment of any claimed lung disability, including 
COPD and/or emphysema.  The separation examination noted no 
abnormalities of the lungs or chest.  Objective medical findings 
of the claimed disability were first shown many years after 
separation from active service.  Moreover, in his September 2006 
claim, the Veteran reported that he was diagnosed with emphysema 
and CPOD in 1997, over 10 years since his discharge from the 
Army.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Veteran filed his service connection claim in 2006.  In the 
claim, he alleged that his current lung disability was caused by 
smoking, which he began during his service in Vietnam.  The Board 
notes that in conjunction with his diagnosis of COPD, the 
Veteran's physicians noted he had been smoking for over 30 years 
and advised him to stop smoking.  The Veteran indicated that he 
was not interested in smoking cessation throughout the record.  

The Board points out that for claims received by VA after June 9, 
1998, a disability or death will not be considered service 
connected on the basis that it resulted from injury or disease 
attributable to his use of tobacco products in service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-
your- own tobacco.  38 C.F.R. § 3.300.  

The Board is left with the Veteran's implicit opinion that COPD 
is causally related to smoking in service.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well established 
that a lay person, such as the Veteran, is not competent to opine 
on medical matters such as diagnoses or etiology of medical 
disorders, and his opinion as to his diagnoses of emphysema and 
COPD and their relationship to his service are therefore entitled 
to no weight of probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine in not applicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for COPD, to include emphysema, 
is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


